Citation Nr: 0510049	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  95-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  What evaluation is warranted for residuals of multiple 
nasal fractures from July 21, 1992?

2.  What evaluation is warranted for nasal scars due to 
residuals of multiple nasal fractures from July 21, 1992?


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 RO decision that, in part, 
granted service connection for residuals of multiple 
fractures of the nose and assigned a 10 percent evaluation 
therefor.  In October 1996, the Board remanded the claim for 
further development.  

In September 2000, the RO assigned a separate noncompensable 
evaluation for nasal fracture scars.  In January 2001, the 
Board remanded the case to the RO for additional development.  
The case was returned to the Board in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its January 2001 remand the Board directed that the 
veteran be informed of the elements needed to establish 
entitlement to an extraschedular rating and be notified of 
the type of evidence he may submit to establish entitlement 
to such a rating.  In addition, the Board directed that the 
claim of secondary service connection for rhinitis be 
adjudicated.  While the appellant was provided a citation to 
the provisions of 38 C.F.R. § 3.321 (2003) in the September 
2004 supplemental statement of the case, he was not advised 
of the evidence he needed to submit, or what evidence VA 
would try to secure for him in order to substantiate a claim 
of entitlement to extraschedular ratings.  Moreover, the 
secondary service connection claim for rhinitis remains 
unadjudicated.  Accordingly, corrective action should be 
taken.  Stegall v. West, 11 Vet. App. 268 (1998).

It is noted that the veteran was scheduled for a VA 
examination in March 2003.  He was properly notified of the 
time and place of the examination, however, he failed to 
report.  A reason for his absence was not provided.  Given 
that this case has to be remanded for due process reasons, 
the veteran will be given one more chance to report for a VA 
examination. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran what information and evidence 
is still needed to substantiate his 
claims as listed on the cover page of 
this remand, to include entitlement to an 
extraschedular rating.  The veteran must 
be notified of what specific portion of 
that evidence VA will secure, and what 
specific portion he must submit.  The RO 
must advise the veteran  to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  The veteran must be given 
an appropriate period of time within 
which to respond.  In addition, the 
veteran should be informed of the 
elements needed to establish entitlement 
to an extraschedular rating and be 
notified of the type of evidence he may 
submit to establish entitlement to such a 
rating, and what evidence, if any, VA 
will try to secure on his behalf.  

2.  The veteran should be afforded a VA 
nose examination.  Color photographs of 
the nose should be taken and included in 
the claims folder.  The claims folder 
must be made available to the examiner 
prior to examination, and all tests and 
studies deemed necessary should be 
accomplished.  The examiner should answer 
the following questions:

Are the veteran's nasal scars 
slightly, moderately, severely, or 
completely disfiguring?  Are the 
scars repugnant?

Is there tissue loss, marked 
discoloration, and/or color contrast 
etc.?

Is there a deviated nasal septum?  
If so, what is the percentage of 
nasal obstruction on each side?

Is there any obvious disfigurement 
of the nose?  If so, is it caused by 
the shape of the nose or scars?

Are there any polyps which are at 
least as likely as not (i.e., is 
there a 50/50 chance) attributable 
to the service-connected disability?

Are any nasal scars objectively 
tender? Are the scars adherent, 
ulcerated, poorly nourished, 
elevated, or depressed?  Is there 
keloid formation?

Does the veteran have chronic 
rhinitis?  Is it at least as likely 
as not that any chronic rhinitis is 
etiologically related to the nose 
fracture or residual thereof or was 
such aggravated by the nasal 
fracture or residuals thereof?  If 
aggravated, the degree of 
aggravation should be quantified to 
the extent feasible.

3.  Thereafter, the RO must enter a new 
rating decision and readjudicate the 
merits of the veteran's claims, as well 
as secondary service connection for 
rhinitis, based on all the evidence of 
record and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the holdings of those 
Federal courts interpreting such body of 
law.  If the benefits sought on appeal 
remain denied, the veteran must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



